Title: William Prentiss to Thomas Jefferson, 4 March 1820
From: Prentiss, William
To: Jefferson, Thomas


						
							Sir
							
								Lewis County—Collins settlement Virga
								
								4th March 1820—
							
						
						In 1796 We purchased large tracts of Lands in this Country which cost us about 100,000$—but we soon found that we had been Duped out of our money, by the artfull and designing speculators of those times. and given up as loosing our property—
						In 1817 having business in this Country, I made some enquiries respecting these lands and found this one Tract valuable and was led to believe our claim could be established to the greater part—I went to New Engd and confered with the owners and it was agreed that I should come out and attend to them.—
						
						I am now the owner of ¾th of this tract of 100,000 Acres—There are many prior claims, but I have reason to beleive that we shall Establish our right to a greater part and Valuable—
						Our Survey is about the Center of the County, the Lands generally Rich, and many settlers on it—When the Conflicting claims and are setled—A good School established with a regular society, we have no doubt of a great Increase of Inhabitants.—
						When this part of Virginia was first setled—The Inhabitants were mostly Hunters and their descendants most of them follow the same practice—To Hunt Bears &c &c in the Winter and nearly Starve in the Summer, is too much the case as they neglect to cultivate the Lands—a Garden is hardly known here.—no Schools except a few very common for 3 months in the Winter—
						The French creek settlement of New England people is about 10 miles from our Intended academy—I am much pleased to see their regular society—Their School &c and the Lands so well cultivated and not any thing so good lands as ours.—
						My Object is to Introduce a regular Society of moral habits—To encourage the people to cultivate the Soil and make good Stock Farms.—To induce them to give their Children an education—particularly those of the lower class—
						As this State is now making great efforts to establish—Schools, Academies, & Colledges—It is hoped that the people in this part of Virginia may have some encouragement—in particular from the Literary Funds—In my opinion from what I see, and hear from others, the money appropriated to this County and Harrison, is of very little use,  in the manner it has been managed—It is about 380$ to each County.—This Sum, if properly directed in a Lancastrian School in each County would greatly promote the Education of poor Children—In particular if boarding is low—I propose to board Children for about 50 to 70 cents ⅌ week—
						Our School is about the Center of the County—Rich Lands and considerably setled—I have built a convenient house for boarding Children—with necessary Out Houses—an exelent woman to take charge—shall have a good Kitchen Garden—Cows &c—The house for the School & place for public worship goes on Slow on account of the poverty of the people in these distressing times—I have commenced a School in the Common mode of Teaching for 6 mos, by which time, I hope the house will be ready for a Lancastrian master—
						Knowing your benevolent disposition—Your wish to promote the Education of the rising generation—Your usefull exertions in those branches that will promote the Interest of our beloved Country, is the cause of my addressing you on this subject.—
						On reflecting, I believe, you will see, that a Lancastrian School in each County, would be of more use to poor Children, than 3 or 4 times the sum distributed in the manner of the Literary Fund, as now managed.—
						The property I shall hold in this Country will be of great Value, but at present not productive—my Family being small, I have a wish—(if God spares my Life for a few years)—to promote the education of the rising Generation in this part of Virginia.—
						We have no regular Mail, There is a post office in Weston—(late Preston) the County town—(and within our Survey) but the Mail is very Irregular—If you think favourable of my plan—and the Ideas I have suggested, I shall feel much gratified by a line from you, directed for me at Clarksburg Harrison County—
						I have laid out a Town adjoining the Intended Academy—To which I propose to give the  name of Warren for the Hero of Bunkers Hill—his family owns a part of this Tract.—
						You may probably recollect me—I was in Paris in 1785 and boarded in the house with Mr Mazzie & Doctr Preston at the Hotel D’Angleterea—after this I dined with you at Mr Adams Table in London—In 1803 & in 1806 I carried Dispatches from Mr Maddison then Secretary of State to Mr Monro—Minister at the Court of Great Britain—
						
							I am Sir with great respect yours Sincerely
							
								Wm Prentiss
							
						
					